Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-4 and 9-12 use the term “Augmented Reality input variable”. However there is nothing related to Augmented Reality pertaining to the claimed audio device. The Applicant’s specification (para. 51) defines the “Augmented Reality input variable” as a tap or touch gesture. There is nothing related to augmenting a real world display. The Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Augmented Reality input variable” in claims 1-4 and 9-12 is used by the claim to mean a tap or touch gesture, while the accepted meaning is overlaying/augmenting, on a display, a real world scene with additional data. The term is indefinite because the specification does not clearly redefine the term. The audio device is not defined as having a display to augment. This creates confusing and unclear claim language to the reader. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reily (US 20200264835 A1).
Regarding claim 1, Reily teaches a computer program product comprising a set of non-transitory computer readable instructions stored on a memory and executable by a processor, the set of non-transitory computer readable instructions (para. 25) arranged to: obtain gesture data from at least one sensor of a first wearable audio device (e.g. the headphones 102 include at least one of: one or more microphones 114, noise cancelling circuitry (not shown), sound masking circuitry (not shown), movement detecting devices and circuitry (e.g., accelerometer, gyroscope, magnetometer, etc.), geolocation circuitry, one or more cameras, one or more sensors configured to collect biologically-relevant information (PPG, EEG, etc.)- para. 41); determine a first gesture from the gesture data; and, assign the first gesture to a device-agnostic gesture comprising at least one of: an Augmented Reality (AR) input variable, an affirmative input variable, or a negative input variable (e.g. At 206, a capability is provided via the user interface for the user to launch an activity from the set for invoking the set of behaviors configured for the activity to receive the customized audio experience. The capability for the user to launch an activity from the set could include interaction through a voice interface, a spatial audio carousel, gesture controls (e.g., head nods or shakes), contextual triggers that automatically result in an activity launching, geolocation, a hardware-based user interface (e.g., a capacitive touch user interface, a rotary knob, a user input button or other control) on the headphones 102 or other wearable audio device or a peripheral wearable device (e.g., smart watch, ring, bracelet), or a graphical user interface (GUI) on the user device 104 or a peripheral wearable device (e.g., smart watch). In aspects, headphones 104 automatically launch an activity from the set for invoking behaviors. For example, the headphones use information collected from sensors and/or cameras on the headphones and/or the user device to determine the user's environment or otherwise trigger an activity- para. 56).
Regarding claim 2, see the rejection of claim 1 above. Reily further teaches wherein the set of non-transitory computer readable instructions are arranged to: assign the first gesture to the AR input variable and the affirmative input variable (para. 56). It is implied by Reily that different gesture controls can control any number of activities.
Regarding claim 3, see the rejection of claim 1 above. Reily further teaches wherein the set of non-transitory computer readable instructions are arranged to: assign the first gesture to the AR input variable and the negative input variable (para. 56). It is implied by Reily that different gesture controls can control any number of different activities.
Regarding claim 4, see the rejection of claim 1 above. Reily further teaches wherein the set of non-transitory computer readable instructions are arranged to: determine the first gesture, a second gesture, and a third gesture, from the gesture data; assign the first gesture to the AR input variable; assign the second gesture to the affirmative input variable; and, assign the third gesture to the negative input variable (para. 56). It is implied by Reily that different gesture controls can control any number of activities.
Regarding claim 5, see the rejection of claim 1 above. Reily further teaches wherein the at least one sensor can be selected from: a gyroscope, an accelerometer, and a magnetometer (e.g. movement detecting devices and circuitry (e.g., accelerometer, gyroscope, magnetometer, etc.) - para. 41).
Regarding claim 6, see the rejection of claim 1 above. Reily further teaches wherein the at least one sensor can be selected from: a touch-capacitive sensor, a mechanical sensor, a pressure sensor, and a deformation sensor (e.g. (e.g. accelerometer, gyroscope, magnetometer…a capacitive touch user interface, a rotary knob, a user input button or other control) on the headphones 102- para. 41 and 56). Since the claim states “at least one”, only one condition needs to be met.
Regarding claim 7, see the rejection of claim 1 above. Reily further teaches wherein the at least one sensor can be selected from: an electrically active film (e.g. a capacitive touch user interface- para. 56). Since the claim states “at least one”, only one condition needs to be met.
Regarding claim 8, see the rejection of claim 1 above. Reily further teaches wherein the first gesture is selected from: a tap gesture, a double-tap gesture, a head nod, a head shake, and a touch gesture (e.g. para. 56). Since the claim states “selected from”, only one condition needs to be met.
Claim(s) 9-16 recite(s) similar limitations as claim(s) 1-8 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1-8 is/are incorporated herein. Furthermore, Reily teaches a method to carry out the invention (abstract and para. 87).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM



/TODD BUTTRAM/Primary Examiner, Art Unit 2613